CAVE, Presiding Judge.
Plaintiff brought this action to collect a maintenance tax for the year 1949 in the sum of $2,000, levied against the benefits to the roads, bridges and culverts in said' district belonging to defendant Jackson County. A trial to the court resulted ■ in a judgment dismissing plaintiff’s petition and it has perfected its appeal to this court.
We have no jurisdiction of the matter. The parties do not raise the question of jurisdiction, but it is our duty to do so. Sec. 3, Art. 5 of the Constitution, V.A.M.S., provides: “The supreme court shall have exclusive appellate jurisdiction * * * in all civil cases where the state or any county * * * is a party, * *.,r (Italics supplied.) Jackson County being a party to the record, in fact the only defendant, jurisdiction is in the Supreme Court. Bowman v. Phelps County, Mo.App., 36 S.W.2d 414, transferred 330 Mo. 826, 51 S.W.2d 3; Harrison and Mercer County Drainage District v. Trail Creek Township, 317 Mo. 933, 939, 297 S.W. 1; Cul-lor v. Jackson Township, Putnam County, 'Mo. Sup., 249 S.W.2d 393, 395. See also 2 V.A.M.S., p. 129, n. 312.
It is ordered that the cause be transferred to the Supreme Court.-
All concur.